THE COURT
Petitioner is here asking for a writ of mandate directed to the respondent court to command it to take a certain action in a case in which an injunction was issued. It is an equitable action in which original appellate jurisdiction is in the Supreme Court. Petitioner states in its petition that the appeal from the judgment is now pending in that court.
The rule generally followed in this state is that where a writ is sought in a ease pending, on appeal the petition *825should be filed in the court in which the appeal is pending. (See, Collins v. Superior Court, 147 Cal. 264 [81 P. 509] ; Estate of Turner, 39 Cal.App. 56 [177 P. 854] ; Gunder v. Superior Court, 100 Cal.App. 334 [279 P. 822] ; Foster v. Superior Court, 4 Cal.App.2d 466 [41 P.2d 187] ; Waidley v. Superior Court, 51 Cal.App.2d 690 [125 P.2d 507].) It follows that the application for the writ should have been made to the Supreme Court.
The petition is denied without prejudice to applying for the writ in the proper court.